
	
		II
		110th CONGRESS
		1st Session
		S. 2399
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To expand and improve housing counseling services by
		  increasing financial education and counseling services available to homeowners
		  and prospective homebuyers in financial turmoil or who seek credit or other
		  personal financial assistance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Financial Education and Counseling
			 Assistance Act of 2007.
		2.Financial
			 education and counseling
			(a)Demonstration
			 programSection 106 of the
			 Housing and Urban Development Act of 1968 (12 U.S.C. 1701x) is amended by
			 adding at the end the following:
				
					(g)Financial
				education and counseling
						(1)PurposesThe
				purposes of this subsection are to—
							(A)increase
				financial education and counseling services available to homeowners and
				prospective homebuyers;
							(B)assist homeowners
				and prospective homebuyers to develop monthly budgets, build personal savings,
				finance or plan for major purchases, reduce their debt, improve their financial
				stability, and set and reach their financial goals;
							(C)help homeowners
				and prospective homebuyers understand their credit histories and its
				relationship to their credit score, so as to improve their credit score;
							(D)educate
				homeowners and prospective homebuyers about the options available to build
				savings or plan for retirement; and
							(E)provide financial
				education and counseling for homeowners and prospective homebuyers seeking to
				understand or improve their credit, savings, bill payments, or other personal
				financial needs.
							(2)AuthorityThe
				Secretary of Housing and Urban Development shall carry out a grant program to
				assist eligible organizations to provide financial education and counseling
				services to homeowners and prospective homebuyers.
						(3)Grants
							(A)In
				generalThe Secretary shall make grants to eligible organizations
				to enable such organization to provide a range of financial education and
				counseling services to homeowners and prospective homebuyers.
							(B)SelectionThe
				Secretary shall select organizations to receive assistance under this
				subsection based on their experience and ability to provide financial education
				and counseling services to homeowners and prospective homebuyers.
							(C)PreferenceThe
				Secretary shall give preference to established community-based financial
				education and counseling organizations capable of providing in-person
				services.
							(4)Eligible
				organizationsTo be eligible to receive a grant under this
				subsection, an eligible organization shall be a—
							(A)housing
				counseling agency certified by the Secretary under subsection (e);
							(B)nonprofit
				organization organized under section 501(c)(3) of the Internal Revenue
				Code;
							(C)State, local, or
				tribal government agency; or
							(D)community
				development financial institution (as defined in section 103(5) of the
				Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C.
				4702(5)) or a credit union.
							(5)Eligible
				usesA grant awarded to an eligible organization under this
				subsection shall be used to provide a range of financial education and
				counseling services, including—
							(A)assisting in the
				expansion of mortgage and housing-related financial counseling services;
							(B)providing
				information on important financial topics to homeowners and prospective
				homebuyers; and
							(C)assisting
				homeowners and prospective homebuyers to—
								(i)develop
				sustainable monthly budgets;
								(ii)understand their
				credit history and their credit scores, so as to improve their credit
				score;
								(iii)develop a plan
				to manage their bills, reduce their debt, and improve their savings; and
								(iv)set and reach
				their financial goals.
								(6)Counseling
				activities
							(A)RegulationsThe
				Secretary shall develop and issue guidelines and regulations to carry out the
				financial education and counseling program established under this
				subsection.
							(B)Content of
				regulationsThe guidelines and regulations required under
				subparagraph (A) shall be modeled on the regulations issued by the Secretary
				pursuant to the housing counseling program under subsection (c) and shall
				require each eligible organization under this subsection to—
								(i)conduct a
				preliminary interview with a homeowner or prospective homebuyer to determine
				the financial needs of such homeowner or renter;
								(ii)develop a
				financial plan tailored to meet the financial needs of such homeowner or
				prospective homebuyer; and
								(iii)help each such
				homeowner or prospective homebuyer achieve their financial goals.
								(7)Coordination
				with the Financial Literacy and Education CommissionIn
				developing the guidelines and regulations required under paragraph (6) and in
				carrying out the grant program established under this subsection, the Secretary
				shall seek advice from and work in coordination with the Financial Literacy and
				Education Commission established under section 513 of the Fair and Accurate
				Credit Transactions Act of 2003 (20 U.S.C. 9702) in order to avoid duplication
				and to utilize the resources and experience of the Commission.
						(8)Outreach
							(A)To
				individualsThe Secretary, in cooperation with eligible
				organizations, shall—
								(i)carry out
				outreach efforts to ensure that homeowners and prospective homebuyers are aware
				of the financial education and counseling opportunities under this subsection;
				and
								(ii)make an special
				effort to serve individuals who—
									(I)qualify for the
				earned income tax credit under section 32 of the Internal Revenue Code;
									(II)have a low
				credit score, damaged credit, or are without sufficient data to create a credit
				score;
									(III)are in danger
				of filing for bankruptcy;
									(IV)are subject to,
				or are in danger of, becoming subject to foreclosure proceedings; and
									(V)have low levels
				of personal saving, low net-worth, or high levels of debt.
									(B)To
				granteesThe Secretary shall also make an effort to publish grant
				opportunities under this subsection to eligible organizations who may not
				typically seek out such Federal funding.
							(9)Study and
				report on effectiveness and impact
							(A)In
				generalNot later than 2 years after the date of enactment of the
				Financial Education and Counseling Assistance
				Act of 2007, the Inspector General of the Department of Housing
				and Urban Development shall conduct a study and report to the Committee on
				Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives on the effectiveness and
				impact of the grant program established under this subsection.
							(B)Content of
				studyThe study required under subparagraph (A) shall include the
				following:
								(i)The effectiveness
				of the grant program established under this subsection in improving the
				financial situation of homeowners and prospective homebuyers served by the
				grant program.
								(ii)The impact of
				the financial education and counseling services provided under this subsection
				on reducing debt, building savings, and improving the overall financial
				well-being of homeowners and prospective homebuyers served by the grant
				program.
								(iii)An evaluation
				of the effectiveness and quality of the counselors providing financial
				education and counseling services under the grant program.
								(10)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				subsection.
						.
			(b)Certification
			 of financial counselorsSection 106(e)(1) of the Housing and
			 Urban Development Act of 1968 (12 U.S.C. 1701x(e)(1)) is amended by striking
			 (c), or (d), and inserting (c), (d), or
			 (g).
			
